Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xin Rasmussen on 03/02/2021.

The application has been amended as follows: 
Replace the abstract with the following:
A method is provided for cleaning a pumping line having a plurality of inline plasma sources coupled thereto.  The method includes supplying a cleaning gas to the pumping line from a wafer processing chamber connected to the pumping line.  The method also includes generating a localized plasma at one or more of the plurality of inline plasma sources using the cleaning gas flowing in the pumping line.  Each localized plasma is adapted to clean at least a portion of the pumping line.  The method further includes determining one or more impedances of the localized plasma at the one or more inline plasma sources and monitoring the one or more impendences to detect an endpoint of the cleaning.

In the specification:

On page 1, in paragraph [0001], add the phrase “, and issued as U.S. Patent No. 10,535,506 on January 14, 2020” immediately after “2017” in line 1; and add the phrase “, and issued as U.S. Patent No. 10,337,105 on July 2, 2019” immediately after “2016” in line 2.

In the claims:
Claim 1, add the word “wherein” immediately before “each” in line 6.
Claim 6, add the word “corresponding” immediately before “voltage” in line 2, immediately before “current” in line 2, and immediately “current” in line 3.

Thus, claims 1-11 are allowed.


Drawings
The drawings were received on 11/11/2019.  These drawings are acceptable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: US 2015/0314233 to Hur et al., which teaches a method of using a plasma reactor, US 2015/0252472 to Ko et al., which teaches a method for removing metallic by-products, and US 2003/0007910 to Diamant Lazarovich et al., which teaches plasma treatment process.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of determining one or more impedances of the localized plasma at the one or more inline plasma sources; and monitoring the one or more impendences to detect an endpoint of the cleaning, in .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715.  The examiner can normally be reached on M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714